In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00360-CR


                         JORGE LUIS CAVAZOS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 85th District Court
                                   Brazos County, Texas
            Trial Court No. 11-00914-CRF-85, Honorable J. D. Langley, Presiding

                                    February 20, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before this court is a motion to dismiss the appeal signed by both

appellant Jorge Luis Cavazos and his attorney. Without passing on the merits of the

case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant’s request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.

                                                 Per Curiam
Do not publish.